Title: From Alexander Hamilton to Daniel Jackson, 29 August 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York August 29. 1799
          
          I enclose to you some papers that have been sent me by the Secretary of war that you may enquire into the circumstance of the case to which they refer. If you find, upon enquiry, that the person alluded to was actually at the time of his enlistment an indented servant, and that his servi period of service had has not expired at the time of enlistment, you will — discharge him, taking care that he deliver up all the articles belonging to the United States of which he may be in possession—
          With great considn I am, Sir & &
        